82 N.Y.2d 779 (1993)
624 N.E.2d 676
604 N.Y.S.2d 539
Kathleen L. Putrino, as Administratrix of The Estate of Carmin R. Putrino, Deceased, Appellant,
v.
Buffalo Athletic Club, Respondent.
Court of Appeals of the State of New York.
Decided October 14, 1993.
Weissfeld, Weissfeld & Weissfeld, Buffalo (Richard Weissfeld of counsel), for appellant.
Lustig & Brown, Buffalo (John A. Ziegler of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE concur.
*781MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. Plaintiff put forth no evidence that defendant's aerobics classroom is a "place of public assembly" subject to statutory liability under Labor Law § 470. Moreover, even if the entire facility were shown to be a "place of public assembly", the liability imposed is merely a codification of common law and the claim is no more viable than plaintiff's other claims (Rickard v Farmers' Museum, 284 App Div 140, 142). With respect to each of her common-law negligence causes of action, plaintiff failed to introduce admissible evidence establishing a triable issue of fact sufficient to preclude summary judgment. At best, plaintiff put forth the opinions of medical and health club experts which are conclusory and, therefore, inadequate to counter a summary judgment motion (Amatulli v Delhi Constr. Corp., 77 N.Y.2d 525, 533-534, n 2). Accordingly, the Appellate Division correctly modified the order of Supreme Court by granting summary judgment dismissing all of plaintiff's claims.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.